Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION 1 CODE I, Julie M. DeMatteo, the President and Chief Executive Officer of UBS Managed Fund Services, Inc., the sponsor of UBS Managed Futures LLC (Aspect Series) (the “Series”), certify that (i) the Quarterly Report of the Series on Form 10-Q for the period ending June 30, 2007 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii) the information contained in such Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of the Series. Date: August 14, 2007 /s/Julie M. DeMatteo Julie M. DeMatteo President and Chief Executive Officer
